Title: From John Adams to John Jay, 8 May 1785
From: Adams, John
To: Jay, John


          
            Sir
            Auteuil near Paris May 8. 1785
          
          In executing the Instructions of Congress, of the Seventh of March last, as well as all former Orders, which concern the Court of Great Britain, the Ministry will no doubt find my Commission and Letter of Credence Sufficient Authority. But you will See by a Letter from the Duke of Dorsett, which your Ministers here Sometime Since transmitted, that the British Cabinet have conceived doubts, whether Congress have Power to treat of commercial Matters, and whether Our States Should not Seperately grant their Full Powers to a Minister. I think it may be taken for granted that the States will never think of Sending Seperate Ambassadors, or of authorising directly those appointed by Congress. the Idea of thirteen Plenipotentiaries meeting together in a Congress at every Court in Europe, each with a Full Power and distinct Instructions from his State, presents to view Such a Picture of Confusion, Altercation, Expence and endless delay, as must convince every Man of its Impracticability. neither is there less absurdity in Supposing, that all the States Should unite in the Seperate Election of the Same Man, Since there is not, never was and never will be, a Citizen whom each State would Seperately prefer, for conducting the Negotiation. it is equally inconceivable that each State Should Seperately Send a Full Power and Seperate Instructions, to the Ministers Appointed by Congress. What an heterogeneous Mass of Papers full of different Objects, various Views, and inconsistent and contradictory Orders, must Such a Man pull out of his Porte Feuille, from time to time to regulate his Judgment and his Conduct? He must be accountable too to thirteen different Tribunals for his Conduct: a Situation in which no Man would ever consent to Stand, if it is possible which I dont believe that any State Should ever wish for Such a System. I Suppose too, that the Confederation has already Settled all these Points, and that Congress alone have authority, to treat with foreign Powers and to appoint Ambassadors and foreign Ministers, and that the States have Seperately no Power to do either. Yet it is plain from the Duke of Dorsetts Letter that the British Cabinet have conceived a different Opinion. this is to be accounted for only by conjecturing that they have put an erroneous Construction on the Limitation, Restriction or Exception, in the Article of our Confederation, which gives to Congress the Power of Appointing Ambassadors and making Treaties. This Limitation is confined to Treaties of Commerce all others Congress have full Power to make. from this Limitation, however, will probably arise a great deal of Difficulty, and delay to me. if the British Ministry wish and Seek for delays this will be their pretext, but even if they Should wish for dispatch which is not likely they may have Propositions to make which will fall within the Limitation, and in Such Case it will not be in my Power to agree with them. I can only transmit the Propositions to Congress, who will perhaps transmit them to the States, and no Man can foresee when the Answers will be received So that the Business can be brought to a Conclusion.
          It is a long time that Congress have appeared to be aware of these Obstructions in the Way of our Prosperity but it does not yet appear that the States have been Sufficiently attentive to them to remove them. it is not to be Supposed that Congress will ever frame any Treaty of Commerce with any foreign Power, which shall be unequal, & partial among the States, or oppressive upon any one of them. and it is very clear, from the Situation and Circumstances of the Country, that no Such Treaty can ever be carried into Execution or last long. if the States Should be unwilling to confer upon Congress a Power to make Treaties of Commerce unlimited in Point of Time, it Should Seem that time alone might be a Sufficient Restriction, or the Limitation might be to a particular Nation, as the English for Example, for a certain time, although it must be always remembered, that We cannot favour the English with any Thing, which will not become common to other Nations the French, the Dutch & Sweeds at least.
          It is very possible that the Cabinet of St James’s may decline, even entering into any conferences at all, upon the Subject of a Treaty of Commerce, untill the Powers of Congress are enlarged. if they Should the People of America cannot be too Soon informed of it, and turn the deliberations in their Assemblies to this Object. in this Case the only present hope of your Minister will be, in obedience to his orders to convince the British Ministry, of the necessary Tendency of their restrictions on our Trade to incapacitate our Merchants in a certain degree to make Remittances to theirs, to urge the Surrender of the Posts, the Restitution of the Negroes, the Explanation respecting the Debts, and those other matters pointed out in his Instructions, in which the Right, & Power and Equity are too clear, to leave any plausible Pretences for delay, and to transmit by the earliest Opportunities to Congress full & true Accounts of his Proceedings.
          On the 30. of April 1784 Congress [“]recommended to the Legislatures of the States to vest them for 15 Years with the Power to prohibit any Merchandises from being imported or exported, in Vessells belonging to or navigated by the Subjects of any Power with whom, We Shall have no Treaty of Commerce: and to prohibit the Subjects of any foreign State, unless authorised by Treaty from importing into the United States any Merchandizes, which are not the Produce or Manufacture of the dominions of the Sovereign whose Subjects they are.” provided that the Assent of nine States be necessary.
          To Suppose that the British Cabinet, intended by the doubts of our Powers, expressed in the Duke of Dorsetts Letter, to assist Congress in obtaining from the Legislatures, a complyance with those Recommendations, would be more charitable than their Conduct in any other Instance would justify. I rather think it was a mere Excuse for delay. But it ought to opperate upon the Minds of the People of the States and their Assemblies, as a powerfull Incentive to Compliance. But it may be Still a question whether a Compliance of all the States, will Still Satisfy the British Cabinet, and they may require an express Vote of unlimited Authority to Congress for a certain Term at least from each State to enter into a Treaty of Commerce with them.
          I have not yet been able to learn with certainty how many and which of the States have agreed to those Recommendations of Congress. it will now be necessary for me to be very attentive to this and to request of you, Sir the earliest and most minute Intelligence of every Proceeding of Congress and the States relative to it.
          The last Year, must have been a prosperous Period in the United States: the high Prices of their Produce, and the low Prices of foreign Merchandizes are a demonstration of it. Yet our Shipping, our Seamen, our carrying Trade have been discouraged. present Ease and even Wealth Should not be our only Object. We ought to attend to Considerations of Strength and Defence. our Situation is different from Some of the Powers of Europe who have neglected their own Defence. Switzerland is Situated So, that if she Should be attacked by one Neighbour She would infallibly be defended by two others. if attacked by Sardinia She would be defended by France and the Emperor, if by the Emperor France & Sardinia would Support her if by France the Emperor and Sardinia would unite to protect her. This is so fully known to her and all her Neighbours, that She fears nothing, and is at no Expence. Holland if Attacked by France found a Friend in England When Attacked by England France Supported her, When the Emperor threatned her she found a Friend in France too. and She will forever be Sure, that neither of these three great Powers can ever Suffer her to fall a prey to any of the others.— She has relied so much upon this as to neglect her Defence, to her great regret at present But what are Switzerland and Holland, Small Powers limited by Nature, so that they never can be great to the United States of America, destined beyond a doubt to be the greatest Power on Earth, and that within the Life of Man. This is so well known, that instead of being overlooked among the Powers like Holland and Switzerland, We shall be more an Object of Jealousy than any other Power Upon Earth. all the Powers knew that it is impossible for any the proudest of them to Conquer Us, and therefore if We Should be attacked by any one, the others will not be fond of undertaking our defence. knowing We can defend ourselves, they will leave Us to do it, and if they assist Us at all it will not be untill We have done the Work and then it will be feebly and only with a View of deriving more Benefit and Reputation from it, than they do Us good. They will be pleased to see Us weakned and our Grouth a little retarded. it behoves the United States then to knit themselves together in the Bands of Affection and mutual Confidence, Search their own Resources to the Bottom, form their foreign Commerce into a System, and encourage their own Navigation and Seamen, and to these Ends their carrying Trade and I am much afraid We shall never be able to do this, unless Congress are vested with full Power, under the Limitations prescribed of 15 Years and the Concurrence of Nine states, of forming Treaties of Commerce with foreign Powers.
          With great Esteem, and Respect / I have the Honour to be, Sir Your / most Obedient and most humble / servant
          
            John Adams
          
        